Motion by Stafford Henderson Byers for reinstatement as an attorney and counselor-at-law. Mr. Byers was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 12, 1991. By decision and order on application of this Court dated June 4, 2008, the Court authorized the Grievance Committee for the Tenth Judicial District to institute and prosecute a disciplinary proceeding against Mr. Byers and the issues raised were referred to the Honorable Geoffrey J. O’Connell, as Special Referee to hear and report. By opinion and order dated August 11, 2009, this Court suspended Mr. Byers for a period of one year based on five charges of professional misconduct (see Matter of Byers, 66 AD3d 155 [2009]). By decision and order on motion of this Court dated November 24, 2010, Mr. Byers’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his fitness to be an attorney. Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness dated April 14, 2011, and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Stafford Henderson Byers is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Stafford Henderson Byers to the roll of attorneys and counselors-at-law. Prudenti, P.J., Rivera, Skelos, Dillon and Eng, JJ., concur.